              Case 2:20-cr-00021-TLN Document 22 Filed 08/25/20 Page 1 of 5


 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     DAVID HANSEN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:20-cr-021 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     DAVID KENNETH HANSEN,                            AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:      August 27, 2020
17                                                    Time:      9:30 a.m.
                                                      Court:     Hon. Troy L. Nunley
18

19

20

21

22          Plaintiff United States of America by and through Assistant United States Attorney James
23
     Conolly, and Attorney Todd Leras on behalf of Defendant David Hansen, stipulate as follows:
24
            1. This matter is presently set for a status conference on August 27, 2020. By this
25
               stipulation, Defendant Hansen moves to continue the status conference to October 29,
26

27             2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 22 Filed 08/25/20 Page 2 of 5


 1        2. This case involves drug trafficking and firearm charges stemming from execution of
 2
             search warrants in Sacramento and Placer Counties. Defendant appeared for
 3
             arraignment on the charges contained in the Indictment on January 24, 2020. During
 4
             the period following the arraignment hearing a series of national events related to the
 5

 6           spread of COVID-19 occurred.

 7        3. Federal and state authorities issued increasingly restrictive directives to slow the
 8
             spread of the virus. These restrictions have hampered the ability to conduct defense
 9
             investigation as to potential defenses in this matter. Defendant Hansen therefore
10
             requests to continue this matter to October 29, 2020.
11

12        4. Defendant Hansen is being held in pre-trial detention at the Sacramento County Main

13           Jail. On March 18, 2020, Chief United States District Judge Kimberly J. Mueller
14
             issued General Order 612, restricting access to the federal courthouses within the
15
             Eastern District of California until May 1, 2020. On April 17, 2020, the Court issued
16
             General Order 617 to extend the courthouse restrictions until June 1, 2020. General
17

18           Order 618, issued on May 13, 2020, extended the courthouse restrictions indefinitely

19           until further notice.
20
          5. On March 19, 2020, California Governor Gavin Newsom issued Executive Order N-
21
             33-20 ordering all California residents to shelter in place unless their services are
22
             needed to perform work in critical infrastructure functions.
23

24        6. Defense counsel, heeding the Governor’s order, suspended in-person visits to the

25           Sacramento County Jail between March 19 and May 26, 2020. A gradual easing of
26
             restrictions occurred after the Memorial Day holiday, but a recent spike in COVID-19
27
     ORDER CONTINUING STATUS
28   CONFERENCE
            Case 2:20-cr-00021-TLN Document 22 Filed 08/25/20 Page 3 of 5


 1           cases in Sacramento County prompted additional restrictions to be imposed in early
 2
             July 2020.
 3
          7. The government has provided defense counsel with initial discovery consisting of
 4
             written offense reports and audio recordings. Defense counsel is reviewing these
 5

 6           materials with Mr. Hansen via confidential telephone calls and occasional in-person

 7           visits at times when social visits are not conducted at the Sacramento County Jail.
 8
             The defense therefore requests additional time to perform its discovery review and
 9
             investigation.
10
          8. Given the ongoing defense investigation, Defendant Hansen requests to continue the
11

12           status conference in this matter to October 29, 2020, at 9:30 a.m., and to exclude time

13           between August 27, 2020 and October 29, 2020, inclusive, under Local Code T-4.
14
             The United States does not oppose this request.
15
          9. Attorney Todd Leras represents and believes that failure to grant additional time as
16
             requested would deny Defendant Hansen the reasonable time necessary for effective
17

18           preparation, considering the exercise of due diligence.

19        10. Based on the above-stated facts, Defendant Hansen requests that the Court find that
20
             the ends of justice served by continuing the case as requested outweigh the best
21
             interest of the public and the Defendant in a trial within the time prescribed by the
22
             Speedy Trial Act.
23

24        11. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

25           seq., within which trial must commence, the time period of August 27, 2020 to
26
             October 29, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. §
27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 22 Filed 08/25/20 Page 4 of 5


 1              3161(h)(7)(A), and (B) (iv) [Local Code T-4] because it results from a continuance
 2
                granted by the Court at Defendant Hansen’s request on the basis that the ends of
 3
                justice served by taking such action outweigh the best interest of the public and the
 4
                Defendant in a speedy trial.
 5

 6          12. Nothing in this stipulation and order shall preclude a finding that other provisions of

 7              the Speedy Trial Act dictate that additional time periods are excludable from the
 8
                period within which a trial must commence.
 9
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
10
     Todd Leras via email to sign it on his behalf.
11

12
     DATED: August 21, 2020                               MCGREGOR W. SCOTT
13                                                        United States Attorney
14
                                                          By      /s/ Todd D. Leras for
15                                                                JAMES CONOLLY
                                                                  Assistant United States Attorney
16
     DATED: August 21, 2020
17
                                                          By      /s/ Todd D. Leras
18                                                                TODD D. LERAS
                                                                  Attorney for Defendant
19                                                                DAVID HANSEN
20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
               Case 2:20-cr-00021-TLN Document 22 Filed 08/25/20 Page 5 of 5


 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference in this matter, scheduled for August 27, 2020, is
 4
     vacated. A new status conference is scheduled for October 29, 2020, at 9:30 a.m. The Court
 5

 6   further finds, based on the representations of the parties and Defendant Hansen’s request, that the

 7   ends of justice served by granting the continuance outweigh the best interests of the public and
 8
     the Defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
 9
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
10
     consideration the exercise of due diligence for the period from August 27, 2020, up to and
11

12   including October 29, 2020.

13          IT IS SO ORDERED.
14
     DATED: August 24, 2020
                                                              Troy L. Nunley
15
                                                              United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
